              Case 2:19-cv-01199-RSM Document 26 Filed 11/20/20 Page 1 of 3



 1

 2

 3                                                                The Honorable Ricardo S. Martinez

 4

 5

 6

 7
                                UNITED STATES DISTRICT COURT
 8                             WESTERN DISTRICT OF WASHINGTON
                                         AT SEATTLE
 9
      MARK HOLADAY, an individual,
10                                                     No. 2:19-cv-01199RSM
                        Plaintiff,
11           vs.                                       ORDER ON STIPULATED MOTION TO
                                                       EXTEND TRIAL DATE AND
12    KEYBANK N.A., a national banking                 ASSOCIATED CASE DEADLINES
      association,
13                                                     Note for Motion Calendar:
                        Defendant.                     November 17, 2020
14
      KEYBANK N.A., a national banking
15    association,
16                      Third-Party Plaintiff,
17           vs.
18    JASON HOLADAY, an individual,
19                      Third-Party Defendant.
20
            The matter comes before the Court on Plaintiff Mark Holaday and Defendant and Third-
21
     Party Plaintiff KeyBank, N.A.’s stipulated motion to extend the trial date and all associated case
22
     deadlines, pursuant to FRCP 7(b), LCR 10(g), and LCR 7(d)(1). The parties request an order
23
     extending the trial date and all associated case deadlines by 90 days beyond those set out in the
24
     Civil Case Schedule Order entered by the Court on May 8, 2020. Dkt. No. 23. Third-Party
25
     Defendant Jason Holaday has not answered or otherwise appeared in this action.
26



     ORDER GRANTING STIPULATED MOTION FOR AN                 LAW OFFICES OF SETAREH MAHMOODI, PS
     ORDER EXTENDING TRIAL DATE AND ASSOCIATED                   18222 104TH AVE NE, SUITE 103
     DEADLINES - 1                                                     BOTHELL, WA 98011
     No. 2:19-cv-01199                                          T: 425.806.1500 | F: 425.489.4142
               Case 2:19-cv-01199-RSM Document 26 Filed 11/20/20 Page 2 of 3



 1

 2   The parties propose that the jury trial and case deadlines be extended as detailed below:
      Deadline                                     Current Date                Proposed Date
 3
      Jury trial date (5 day trial)                May 10, 2021                August 16, 2021
 4    Disclosure of expert testimony under         November 16, 2020           February 16, 2021
      FRCP 26(a)(2)
 5
      Deadline for filing motions related to       December 15, 2020           March 15, 2021
 6    discovery
      Discovery completed                          January 15, 2021            April 15, 2021
 7
      All dispositive motions must be filed by February 15, 2021               May 17, 2021
 8    and noted on the motion calendar no
      later than the fourth Friday thereafter
 9
      Mediation per LCR 39.1(c)(3), if             February 17, 2021           May 17, 2021
10    requested by the parties, held no later
      than
11
      All motions in limine must be filed by       April 15, 2021              July 15, 2021
12    and noted on the motion calendar no
      later than the third Friday thereafter
13
      Trial briefs, proposed voir dire             May 4, 2021                 August 4, 2021
14    questions, jury instructions, neutral
      statement of the case, and trial exhibits
15
      due
16
             The Court finds that good cause exists to extend the case deadlines because the COVID-
17
     19 crisis and government-directed social distancing measures have made discovery impracticable
18
     for the parties.
19
             THEREFORE, it is hereby ORDERED that the trial date and case schedule will be
20
     extended 90 days as agreed by the parties.
21

22           DATED this 20th day of November, 2020.

23

24

25                                                A
                                                  RICARDO S. MARTINEZ
26                                                CHIEF UNITED STATES DISTRICT JUDGE



     ORDER GRANTING STIPULATED MOTION FOR AN                LAW OFFICES OF SETAREH MAHMOODI, PS
     ORDER EXTENDING TRIAL DATE AND ASSOCIATED                  18222 104TH AVE NE, SUITE 103
     DEADLINES - 2                                                    BOTHELL, WA 98011
     No. 2:19-cv-01199                                         T: 425.806.1500 | F: 425.489.4142
              Case 2:19-cv-01199-RSM Document 26 Filed 11/20/20 Page 3 of 3



 1

 2

 3
     Presented by:
 4
     LAW OFFICES OF SETAREH MAHMOODI PS
 5

 6   By: /s/ Setareh Mahmoodi   _______
     Setareh Mahmoodi, WSBA No. 44288
 7   18222 104th Ave NE, Suite 103
     Bothell, WA 98011
 8   Tel: (425) 806-1500
     Fax: (425)489-4142
 9   Email: SM@LawOfficesofSM.com
10   Attorneys for Plaintiff Mark Holaday
11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26



     ORDER GRANTING STIPULATED MOTION FOR AN     LAW OFFICES OF SETAREH MAHMOODI, PS
     ORDER EXTENDING TRIAL DATE AND ASSOCIATED       18222 104TH AVE NE, SUITE 103
     DEADLINES - 3                                         BOTHELL, WA 98011
     No. 2:19-cv-01199                              T: 425.806.1500 | F: 425.489.4142
